          Case 1:19-cv-03263-JGK Document 22 Filed 11/13/19 Page 1 of 1




UNITED ST ATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 CHROME HEARTS LLC, a Delaware                   CASE NO. 1: l 9-cv-03263-JGK
 Limited Liability Company,
                                                 [PROPOSED] ORDER FOR
                             Plaintiff,          WITHDRAWAL OF ATTORNEY
               V.                                JESSICA C. COVINGTON, ESQ.

  THE KOOPLES USA, INC., a Delaware
  Corporation; and DOES 1-10, inclusive,

                               Defendant.
      PLEASE TAKE NOTICE that Brent H. Blakely Esq., hereby move for entry of an
order granting Jessica C. Covington, Esq., admitted pro hac vice leave to withdraw as
counsel for Plaintiff Chrome Hearts LLC, on the grounds that she is no longer employed
by the Blakely Law Group.


 Dated:       November 13, 2019             Respectfully Submitted,
              Los Angeles, California

                                            By: Isl Brent H Blakely
                                                Brent Blakely (BB 1966)
                                                1334 Parkview Avenue, Suite 280
                                                Manhattan Beach, California 90266
                                                Telephone: (310) 546-7400
                                                Facsimile: (310) 546-7401
                                                Attorneys for Plaintiff
                                                Chrome Hearts LLC

FOR GOOD CAUSE SHOWN, IT IS SO ORDERED:

~h/(#Y.
JOHN G. KOEL TL
United States District Judge

                          ;f/1(;<7.                      USDC SDNY
                                                         DOCUMENT
                                                         ELECTFWNICALLY FILED
                                                         DOC#__           .  !5:. /1_ --·--
                                                         0.ATE FlLED: -~-~~~--- __..... - ..



                                             1
